department of the treasury internal_revenue_service washington d c date cc el gl br1 gl-801188-00 uilc number release date memorandum for pacific northwest district_counsel attn thomas n tomashek from michael r arner s senior technician reviewer subject application of surplus levy proceeds to unlevied periods this advice pertains to your memorandum concerning the above subject this document is advisory only and is not to be relied upon or otherwise cited as precedent legend city n a taxpayer n a ssn n a years n a assessment amount n a issue whether the internal_revenue_service service may apply surplus levy proceeds to a tax period not included on the levy where such tax period is a period in which the taxpayer has not received a collection_due_process_hearing notice cdp_notice or whether the service must refund the surplus proceeds to the taxpayer conclusion the service may not apply surplus levy proceeds to a tax period not included on the levy where such tax period is a period in which the taxpayer has not received a cdp_notice instead the service must refund the surplus proceeds to the taxpayer facts gl-801188-00 -2- a levy is served that lists a specific amount of tax_liability for a specific tax period between the time of the levy and the receipt of the levy proceeds a payment is posted to the tax period listed on the levy the levy proceeds are received thereafter in an amount equal to that shown on the levy the levy proceeds are posted to the tax period shown on the levy and because of the intervening payment a credit now exists for the tax period in question the taxpayer has another tax_liability for a tax period not included on the levy in which the taxpayer has not received a cdp_notice the issue is whether the service may apply the credit to the tax_liability for the period not included on the levy or must the service refund the amount of the credit to the taxpayer law and analysis this concerns your advisory opinion dated date addressed to the pacific northwest district_director special procedures function regarding the application of surplus proceeds pertaining to the upcoming alaska permanent fund dividend levy program akpfd based on the facts described above you concluded that pursuant to sec_6402 the service is authorized to apply the credit to the unpaid tax_liability for the period not included on the levy we disagree with your conclusion and instead conclude that the service must refund the amount of the credit to the taxpayer pursuant to sec_6330 the service is required to provide a cdp_notice to any taxpayer whose property rights the service intends to levy on or after date the cdp_notice must specify each tax and tax period that will be included in the levy temp sec_301_6330-1t a q a-a3 the service may not levy on the taxpayer’s property for such tax and tax period unle sec_1 sec_6402 provides as follows a general_rule - in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall subject_to subsections c d and e refund any balance to such person your conclusion would have been correct prior to the enactment of the irs restructuring and reform act of rra however rra added sec_6330 which entitles the taxpayer to certain cdp rights prior to levy action gl-801188-00 -3- the cdp_notice has been provided at least days prior to the proposed levy sec_6330 the pre-levy cdp_notice is not required if the collection of tax is in jeopardy or the service is levying on a state tax_refund sec_6330 the taxpayer is entitled to one cdp hearing with respect to the tax and tax period covered by the cdp_notice sec_6330 the taxpayer must request such hearing within the 30-day period commencing on the day after the date of the cdp_notice sec_6330 in the instant case assuming the service applies the credit to the tax period in question the service is in effect levying the taxpayer’s property to satisfy a tax_liability for a tax period that is not included on the levy as discussed above the service must give the taxpayer a cdp_notice specifying each tax and tax period that will be included in the levy so the taxpayer has the opportunity to challenge the proposed levy for the specified tax_liabilities here a pre-levy cdp_notice has not been given to the taxpayer for the tax and tax period in question consequently the taxpayer has not been given an opportunity to request a cdp hearing with respect to such tax and tax period thus pursuant to sec_6330 the service cannot apply the surplus levy proceeds to the tax and tax period in question accordingly the service may not apply surplus levy proceeds to a tax period not included on the levy where such tax period is a period in which the taxpayer has not received a cdp_notice instead the service must refund the surplus proceeds to the taxpayer if you have any further questions please contact general litigation branch at cc assistant regional_counsel gl western region if a taxpayer has not received a cdp_notice and the service levies on a state tax_refund or issues a jeopardy_levy on or after date the service will provide a post-levy cdp_notice to the taxpayer within a reasonable_time after that levy temp sec_301_6330-1t a q a-a5 however if the taxpayer was already given a cdp_notice for the tax and tax period in question and taxpayer has not timely requested a cdp hearing then pursuant to sec_6402 the service may apply the surplus levy proceeds to such tax and tax period
